EXHIBIT 99.1 RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements First Quarter Ended March 31, 2014 (Unaudited) Suite 902 – 170 University Avenue, Toronto Ontario M5H 3B3 Tel: 416-766-2804Toll free: 1-866-365-4706Fax: 604-623-3355 E-mail: rubicon@rubiconminerals.com www.rubiconminerals.com RUBICON MINERALS CORPORATION Consolidated Balance Sheets (Unaudited) (in Canadian dollars, in thousands) March 31, 2014 December 31, 2013 Assets Current assets Cash and cash equivalents (note 19) $ $ Temporary investments (note 4) – Marketable securities (note 5) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 6) Property, plant and equipment (note 7) Exploration and evaluation assets (note 8) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Current portion of finance lease obligation (note 10) Non-current liabilities Deferred income taxes – 25 Gold stream facility (note 13) – Provision for closure and reclamation (note 11) Equity Share capital (note 12) Share-based payment reserve Warrant reserve (note 12 (d) (e)) – Accumulated other comprehensive income (loss) ) Deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. Commitments and Contingency (note 18) -2- RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss (in Canadian Dollars, in thousands except for share data) For the three months ended March 31 Expenses Consulting and professional fees (note 15) $ $ Depreciation 21 19 General and administrative (note 16) Investor relations (note 17) Salaries and benefits Share based compensation (note 12) Loss before other items ) ) Interest and other income Foreign exchange losses ) (1 ) Option payments received in excess of property costs 68 Loss on sale of investments – (7
